Case: 21-40150      Document: 00516054594         Page: 1    Date Filed: 10/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 14, 2021
                                  No. 21-40150                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brian Alan Herrera-Valenzuela,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-780-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Brian Alan Herrera-Valenzuela appeals his 168-month sentence for
   importing 500 grams or more of methamphetamine. 21 U.S.C. §§ 952(a),
   960(a)(1), (b)(1); 18 U.S.C. § 2. He argues the district court erred in denying
   him a mitigating role reduction under U.S.S.G. § 3B1.2.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40150      Document: 00516054594            Page: 2    Date Filed: 10/14/2021




                                      No. 21-40150


          Whether a defendant is a minor or minimal participant under § 3B1.2
   is a factual determination that this court reviews for clear error. United States
   v. Castro, 843 F.3d 608, 612 (5th Cir. 2016). “A factual finding is not clearly
   erroneous if it is plausible in light of the record read as a whole.” Id. (internal
   quotation marks and citation omitted). Herrera-Valenzuela is entitled to a
   mitigating role adjustment only if he shows by a preponderance of the
   evidence: “(1) the culpability of the average participant in the criminal
   activity; and (2) that [he] was substantially less culpable than that
   participant.” Id. at 613 (footnote omitted).
          The record does not support Herrera-Valenzuela’s contentions that
   the district court improperly compared his conduct to that of drug
   transporters in unrelated cases, persuaded the prosecutor to withdraw her
   recommendation for the adjustment, or concluded that he was precluded
   from receiving the adjustment because he had admitted to transporting drugs
   on a prior occasion. Rather, the record reflects that Herrera-Valenzuela
   transported a large quantity of methamphetamine in a vehicle registered in
   his name, and he was entrusted to bring back thousands of dollars to a co-
   conspirator in Mexico. In light of these facts, the district court did not clearly
   err in denying a mitigating role adjustment. See id. at 612-13; United States v.
   Anchundia-Espinoza, 897 F.3d 629, 634-35 (5th Cir. 2018).
          AFFIRMED.




                                           2